Filed 3/9/15 In re J.D. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re: J.D., a Person Coming Under the
Juvenile Court Law.

SAN DIEGO COUNTY HEATH AND                                       D066525
HUMAN SERVICES AGENCY,

         Plaintiff and Respondent,                               (Super. Ct. No. NJ14737A)

         v.

L.O.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Gary M.

Bubis, Judge. Affirmed.

         Cristina Gabrielidis, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel and Emily K. Harlan, Deputy County Counsel for Plaintiff and Respondent.
       L.O. (mother) appeals from an order terminating parental rights to her child J.D.

and choosing adoption as the appropriate permanent plan under Welfare and Institutions

Code1 section 366.26. Asserting she maintained "consistent contact" with J.D. for the

majority of the dependency and that J.D. would have benefitted from continuing their

relationship, mother contends there is no substantial evidence supporting the juvenile

court's ruling in which it declined to apply the beneficial-relationship exception to

adoption preference. (§ 366.26, subd. (c)(1)(B)(i).) We reject this contention, and

conclude substantial evidence supports the juvenile court's determination that the

beneficial relationship exception did not apply. We affirm the order.

                   FACTUAL AND PROCEDURAL BACKGROUND

Agency's Section 300 Petition

       In November 2012, the San Diego County Health and Human Services Agency

(Agency) filed a section 300 petition on behalf of then eight-month-old J.D, alleging

under section 300, subdivision (b) that mother had been using amphetamine or

methamphetamine to excess, and had admitted using drugs during her pregnancy and as

late as October 20, 2012, in her home with J.D. present. A referral from the child abuse

hotline had reported that mother appeared to be under the influence as she was rambling

and not making sense, and she appeared to weigh 75 pounds. The reporter was

concerned mother was driving with the child while under the influence. Agency alleged

mother's drug use rendered her unable to provide regular care for J.D., who was in need


1      Statutory references are to the Welfare and Institutions Code unless otherwise
specified.
                                             2
of juvenile court protection. Agency subsequently recommended J.D. be detained outside

of the home and the parents be offered liberal supervised visits.2

       Mother visited J.D. at the courthouse on November 5, 2012, but the foster mother

observed she was not very interactive; mother took several cigarette breaks and spent

most of the time with her boyfriend rather than J.D., leaving J.D. with family members.

Other visits on November 11, 2012, and November 13, 2012, went well; mother was

attentive, affectionate and interactive with J.D., reading and talking with her. Mother

cancelled a visit later that month and rescheduled it for the next day. In late November

2012, mother told the social worker she was leaving San Diego to live with her father in

Los Osos, California.

       In early December 2012, mother entered the KIVA residential treatment program.

Mother's drug test was negative upon her entry. During a visit with J.D. that month,

mother was instructed to feed J.D. oatmeal and fruit, but instead fed her cookies and

cereal. Mother otherwise sat or laid on the floor with J.D., spoke continuously with her,

played with and held her, changed her wet diaper, and read a Dr. Suess book to her.

Mother stayed close and ensured J.D. did not get hurt, and also did not permit J.D. to eat

cereal that had fallen on the floor.

       Mother was released from KIVA toward the end of December 2012 after returning

late from a pass. The program agreed to accept her back in January 2013, and mother's


2      J.D.'s alleged father, D.D. who never appeared for a paternity test, does not appeal
from the court's order. His attorney was relieved at the six-month review hearing after
she was unable to maintain contact with him. Agency's other efforts to locate D.D. were
unsuccessful.
                                             3
January 1, 2013 drug test was positive for methamphetamine, amphetamine, and

marijuana. Mother attended a session with a therapist who noted that mother reported

drug and alcohol addiction that had plagued her for several years, that her preferred drug

was crystal methamphetamine, and that she had relapsed in December 2012 after about

one year of sobriety. Mother's report to the therapist contradicted her earlier admission to

the child protective services worker that she had used methamphetamine as late as

October 20, 2012.

       In late January 2013, the trial court made a true finding on Agency's section 300

petition and set the matter for a contested disposition hearing. The contested disposition

hearing was later continued to March 20, 2013.

Disposition Hearing

       As of early March 2013, mother was doing well in KIVA and had clean drug tests.

She was attending weekly therapy sessions and was cooperative, compliant and

insightful, as she recognized she would need structure after completing her drug

treatment program. During visits supervised by Agency, one in late January 2013, two in

February 2013, and one in early March 2013, mother was attentive and engaged J.D., was

playing with and reading to J.D., and J.D. appeared comfortable with her. J.D.'s counsel

authorized Mother to have short unsupervised visits with J.D. on KIVA's grounds. The

social worker was authorized to place J.D. with her maternal grandmother, M.S.

       At the March 20, 2013 disposition hearing, the court, following Agency's

recommendation, removed J.D. from mother under section 361, subdivision (c)(1) and

ordered she be placed with M.S. It ordered that mother have unsupervised visits with

                                             4
J.D. on KIVA's grounds, and gave the social worker discretion to expand the visits off-

grounds and to overnights. The court also gave the social worker discretion to permit

mother a 60-day extended trial visit with J.D.'s counsel's approval.

Reunification Efforts and Relapse

       Mother's case plan required her to attend therapy to address the effect her own

mother's substance abuse had on her childhood,3 and participate in inpatient drug

treatment, random drug testing, and an in-home parenting program. She was expected to

attend J.D.'s medical and developmental appointments and attend all of her scheduled

visits on time, clean and sober. Mother's six-month review hearing was scheduled for

September 2013.

       Mother graduated from KIVA in May 2013 and enrolled in aftercare at McAlister

Institute two days a week. She successfully completed her therapy in June 2013. That

month, Agency gave mother permission to travel with J.D. to Los Osos to visit mother's

father. On May 22, 2013, mother began a 60-day trial visit with J.D.

       In July 2013, Agency recommended the 60-day visit be terminated and J.D.

returned to M.S. due to mother's relapse. The social worker reported that on July 1, M.S.

removed J.D. from mother's care after receiving a call from her boyfriend's mother

informing M.S. that mother was acting differently and not caring for J.D. as usual.

Mother was asked to drug test on July 5, but was unable to provide a sample, constituting


3       M.S. had 10 years of recovery from substance abuse and lived with her husband,
who had 15 years of recovery. M.S. worked at a university as a student advocate and was
a full-time student working toward an associate degree in general education. Her
husband was a program manager at the McAlister Institute's teen recovery center.
                                             5
a positive test. A few days later, mother admitted to the social worker that on July 5, she

drank alcohol because she was "stressed out," which led to her smoking marijuana and

using methamphetamine with an acquaintance.

Six-Month Review

       In early September 2013, Agency filed a status report for the six-month review

hearing. Mother had not kept in consistent contact with M.S., J.D. or the social worker

since her relapse; she was not currently participating in any drug treatment, and on

August 23, 2013, she admitted she was still actively using drugs. Though mother had

initiated in-home parenting classes in mid-June and went to two appointments, she

cancelled her next meeting, became uncommunicative, and was discharged from the

program in August 2013. After mother's relapse, her counselor at McAlister Institute

permitted her to continue, but required her to attend four days a week. Mother had five

absences and three failures to test in August 2013. Since relapsing in early July 2013, she

had seen J.D. only a few times; attending one of J.D.'s doctor's appointments on July 22,

and visiting her again on July 29, during which she cleaned J.D.'s room, gave her a bath,

and clipped her nails. Mother had three supervised visits in August 2013.

       J.D. was a normal, well-functioning one-year old who was able to walk and crawl

onto the couch and say some words. She was very comfortable in M.S.'s presence, and

M.S. and J.D. were very bonded to each other, with J.D. going to M.S. for food, drink

and affection when tired. M.S. expressed on multiple occasions her desire to adopt J.D.

       Despite mother's difficulties, Agency recommended she be given another six

months of services. The social worker believed mother had too quickly overwhelmed

                                             6
herself after leaving KIVA and mother felt she lacked support, causing her to relapse.

The social worker stated that mother was very able to physically and emotionally care for

J.D., and if she were to reestablish her sobriety and involve herself in J.D.'s life by

visiting consistently, she would be able to reunify successfully, as she had previously

shown an ability to remain sober and engage in services. Agency recommended mother

have supervised visits and possibly unsupervised overnights at the social worker's

discretion.

       In October 2013, the court granted mother's continuance request and set the six-

month review hearing for November 15, 2013. It left a 12-month review hearing in place

for January 2014.

       In October and November 2013 addendum reports, Agency recommended that

mother's services be terminated and that the court set a section 366.26 hearing to establish

a permanent plan. Mother reported she had resumed outpatient treatment at the

McAlister Institute on September 30, 2013, but was hoping to get into another program

called Family Recovery Center. In early October, mother told the social worker she

missed a visit with J.D. because " 'something happened to her over the weekend.' " She

declined to further explain what had happened. Two days later, mother decided she did

not want to go to McAlister because an "incident" had happened, but she was clean since

she had attempted to get high on October 8, 2013. Mother failed to drug test on October

21, 2013. She had a brief visit with J.D. on October 27, 2013. Two days later mother

came to McAlister but left the same day. She refused to drug test, claiming she was high.

McAlister discharged mother at the end of October 2013.

                                              7
         In early November 2013 Mother was admitted to the CRASH (Community

Resources and Self-Help) program, but again left the next day. She admitted to the social

worker that her tendency was to run from her situations, then get on her feet and do well,

and then " 'sooner or later end up falling harder than the time before.' " Mother then

started outpatient services at a center in San Jacinto. The social worker reported that

mother's commitment level was "very low" and her behavior showed she was unable to

commit to reunification with J.D., who needed stability and consistency. According to

the social worker, mother had not made significant changes necessary to safely parent her

child.

         Mother did not appear for her contested six-month review hearing or the continued

November 2013 hearing. The court considered the September, October and November

2013 Agency reports and found J.D.'s return to mother would create a substantial risk of

detriment to J.D.'s physical and emotional well-being, that mother had not made

substantive progress with her case plan, and there was not a substantial probability J.D.

would be returned to mother within the next six months. It set a section 366.26 hearing

for March 2014.

Section 366.26 Hearing

         In a February 2014 section 366.26 report, Agency recommended parental rights be

terminated and the court set a permanent plan of adoption for J.D. Social worker Alvin

Soto reported that J.D. was a healthy one-year old who had possible neurofibromatosis

that was being closely monitored by M.S. and doctors. According to M.S., J.D. was

attending daycare and learning colors and shapes, counting, and expanding her

                                             8
vocabulary. M.S. reported that J.D. called her "mommy" and called mother "mom."

M.S. believed mother was homeless.

       Social worker Soto reported that mother's contact with J.D. was "sporadic and

inconsistent," and when they did occur, the visits were supervised. Mother had a three-

hour visit with J.D. on December 24, 2013, at an El Cajon mall. According to M.S.,

mother played, hugged and kissed J.D., but J.D. saw her as a friend and came to M.S. to

get her needs met and showed comfort when returned to M.S.'s care without crying. M.S.

reported that mother visited J.D. on January 18, 2014, at a fast food restaurant. Though

J.D. knew mother and was very excited and affectionate when she saw her, J.D. became

fussy and mother needed assistance in getting J.D. into her car seat. Once M.S. assisted,

J.D. was able to calmly enter her seat. M.S. gave mother Soto's business card and asked

her to call him, but mother did not say she would do so. M.S. also reported that mother

was pregnant and was missing prenatal care appointments, and mother did not want to

discuss her pregnancy. M.S. believed mother was still using drugs given her appearance

and failure to remain in contact, though she did not believe mother was under the

influence during the visit.

       Social worker Soto visited M.S. and J.D. at their home in late January 2014, and

saw J.D. could hold her own cup and follow two-step commands. J.D.'s room was well

furnished and had plenty of age-appropriate clothing and toys. Mother was avoiding any

contact with him.

       Soto eventually received a telephone call from mother on February 2, 2014, who

told him she had not seen J.D. in three weeks because she was busy and pregnant, and

                                            9
needed to take care of herself. Though mother said she had a prenatal appointment, she

was unable to give an exact date, name, address or contact person for the clinic. Mother

admitted she was unable to provide for J.D.'s needs, though she loved her and wanted to

be a part of her life. She remarked that her own mother " 'expects me to be there all the

time and I can't at this time.' " Mother knew J.D. was in "good hands" and that M.S.

would provide J.D. with everything she needed. Mother reported that she had been using

methamphetamine daily before she got pregnant. She initially denied currently using

drugs, but then admitted she had last smoked methamphetamine three days before she last

saw J.D. Mother agreed to enter a treatment program for her newborn's well-being.

After mother claimed she did not know when she could visit J.D. because she did not

know M.S.'s work schedule, social worker Soto scheduled a visit with mother and J.D.

On the day scheduled for that visit—February 7, 2014—mother cancelled, telling him

"something came up." Mother's speech was rapid and difficult to understand.

       Soto reported that J.D. considered M.S. as her own mother, looking to her for

safety and nurturing, and he observed J.D. to have a strong attachment to M.S. M.S.

provided J.D. with her daily basic medical, educational, developmental and emotional

needs, followed up with her medical appointments and doctors' recommendations, and

took the initiative to teach J.D. basic age-appropriate academic foundations. M.S. was

committed to the long term plan of adopting J.D. Soto reported that in the event M.S.

was not able to adopt J.D., there were 19 possible adoption families approved to adopt a

child matching J.D.'s characteristics. He reported that the alleged father, D.D., had not

contacted him or Agency, he had not made any attempts to visit J.D. or inquire about her

                                            10
well-being, and his whereabouts were unknown. Soto recommended that the court

terminate parental rights and order a permanent plan of adoption for J.D., as no

exceptions to adoption applied and adoption was in J.D.'s best interest.

       In an August 2014 addendum, Soto reported in part that in mid-July, M.S.

informed him that mother and her boyfriend had moved to mother's paternal

grandmother's trailer located on a dirt road outside of Hemet. M.S. believed it was not a

secure place for an infant. M.S. reported that mother had had some contact with J.D. in

the past several months: two telephone calls and one late visit (but one no show) in

March 2014; two one-hour visits, two visits with time unspecified, and two telephone

calls (but two cancellations and one no-show) in April 2014; two three-hour visits, one

50-minute visit, and one two-hour visit in May 2014; and one three-hour visit in June

2014. Mother had a four-hour visit with J.D. on July 13, 2014, and a 15-minute visit on

July 23, 2014. On August 1, 2014, mother had a 30-minute visit with J.D. and her sister,

but mother cancelled another visit scheduled the next day (Saturday), asking that it be

rescheduled to Sunday. That Sunday, M.S. arrived at the meeting place but left after

receiving a call from mother, who told M.S. she had not left her house because she was

sad and crying. Soto reported that as of early August 2014, mother had not begun drug

treatment and was not engaged in any Narcotics Anonymous or Alcoholics Anonymous

meetings. He stated that due to mother's poor choices surrounding drug use and inability

to protect her children or act in the best interest of their safety, Agency continued to

recommend a permanent plan of adoption for J.D.



                                             11
       At the section 366.26 hearing, the trial court received into evidence social worker

Soto's section 366.26 assessment report, an April 2014 addendum, and the above-

referenced portions of the August 2014 addendum report. It also received a handwritten

letter from mother filed August 6, 2014, in which she stated she was in residential

treatment and had clean drug tests since July 2, 2014, but also admitted that due to her

drug use she had not been able to see J.D. on a consistent basis if at all. Mother asked to

be placed in voluntary drug court. The court found by clear and convincing evidence

none of the circumstances listed in section 366.26, subdivision (c)(1)(B) existed, J.D. was

likely to be adopted if parental rights were terminated, and that adoption was in J.D.'s

best interest. It terminated all parental rights and found M.S. and her husband to be the

prospective adoptive parents.

       Mother appeals from the order terminating her parental rights.

                                      DISCUSSION

                                    I. Legal Principles

       At a section 366.26 permanency planning hearing, the juvenile court determines a

permanent plan of care for a dependent child, which may include adoption. (In re S.B.

(2008) 164 Cal. App. 4th 289, 296; In re Casey D. (1999) 70 Cal. App. 4th 38, 50.) "If the

dependent child is adoptable, there is strong preference for adoption over the alternative

permanency plans." (In re S.B., at p. 297; In re Michael G. (2012) 203 Cal. App. 4th 580,

588.) Under section 366.26, if parents have failed to reunify with a child, and the

juvenile court determines by clear and convincing evidence that it is likely the child will



                                             12
be adopted, the court "shall terminate parental rights and order the child placed for

adoption." (§ 366.26, subd. (c)(1).)

       In order to avoid termination of parental rights and adoption, a parent must show

that one or more of the statutory exceptions to termination of parental rights set forth in

section 366.26, subdivision (c)(1)(A) or (B) apply. (In re Scott B. (2010) 188
Cal. App. 4th 452, 469.) The exceptions permit the court, "in exceptional circumstances,"

"to choose an option other than the norm, which remains adoption." (In re Celine R.

(2003) 31 Cal. 4th 45, 53; see also In re Jasmine D. (2000) 78 Cal. App. 4th 1339, 1350

["Because a section 366.26 hearing occurs only after the court has repeatedly found the

parent unable to meet the child's needs, it is only in an extraordinary case that

preservation of the parent's rights will prevail over the Legislature's preference for

adoptive placement."].) The so-called parental benefit exception applies when there is "a

compelling reason for determining that termination [of parental rights] would be

detrimental to the child due to . . . the following circumstances: [¶] . . . The parents

have maintained regular visitation and contact with the child and the child would benefit

from continuing the relationship." (§ 366.26, subd. (c)(1)(B)(i), italics added.) This

court construes the "benefit" necessary to trigger this exception to mean that "the

relationship promotes the well-being of the child to such a degree as to outweigh the

well-being the child would gain in a permanent home with new, adoptive parents. In

other words, the court balances the strength and quality of the natural parent/child

relationship in a tenuous placement against the security and the sense of belonging a new

family would confer. If severing the natural parent/child relationship would deprive the

                                             13
child of a substantial, positive emotional attachment such that the child would be greatly

harmed, the preference for adoption is overcome and the natural parent's rights are not

terminated." (In re Autumn H. (1994) 27 Cal. App. 4th 567, 575; see also In re C.F.

(2011) 193 Cal. App. 4th 549, 555.)

       The parent asserting the exception has the burden of proving it by a preponderance

of the evidence. (In re J.C. (2014) 226 Cal. App. 4th 503, 529.) The parent will not meet

his or her burden by showing the existence of a "friendly and loving relationship," an

emotional bond with the parent, or pleasant, even frequent, visits. (Ibid.; In re C.F.,

supra, 193 Cal.App.4th at p. 555; In re Beatrice M. (1994) 29 Cal. App. 4th 1411, 1418-

1419; In re L.S., Jr. (2014) 230 Cal. App. 4th 1183, 1200 ["To avoid termination of

parental rights, it is not enough to show that a parent-child bond exists."].) There must be

a parental role in the child's life, resulting in a significant, positive emotional attachment

from the child to parent that if severed would result in harm to the child. (In re C.F., at p.

555; In re Elizabeth M. (1997) 52 Cal. App. 4th 318, 324; see also In re J.C., at p. 529

[observing that interaction between a natural parent and child will always confer some

incidental benefit to the child and for the exception to apply, " 'a parental relationship is

necessary[.]' "].)

                                   II. Standard of Review

       The parties dispute the proper standard of review of the juvenile court's ruling

rejecting the beneficial relationship exception to adoption. Mother argues our role is only

to view the record for substantial evidence to support the court's findings; that we should

decline to apply the dual standard used in In re J.C., supra, 226 Cal. App. 4th 503 and In

                                              14
re Bailey J. (2010) 189 Cal. App. 4th 1308, in which the court reviews for substantial

evidence the factual issue of the existence of a beneficial parental relationship, and

applies the abuse of discretion standard to the determination of whether there is a

compelling reason for finding that the child would suffer detriment by termination of

parental rights. (J.C., supra, 226 Cal.App.4th at pp. 530-531; Bailey J., at pp. 1314-

1315; In re K.P. (2012) 203 Cal. App. 4th 614, 621-622.) Mother maintains the dual

standard essentially requires a parent to prove a third element—a compelling reason to

find termination would be detrimental—beyond regular visitation and a beneficial

relationship, and is an incorrect interpretation of section 366.26, subdivision (c)(1)(B)(i).

According to mother, evidence satisfying both prongs of the exception will necessarily

constitute evidence of a compelling reason not to terminate parental rights.

       We need not decide the question because even if we were to limit our review to a

search for substantial evidence supporting the court's order, we would affirm. Under that

standard, our power " 'begins and ends with a determination as to whether or not there is

any substantial evidence, whether or not contradicted, which will support the conclusion

of the' " juvenile court. (In re David H. (2008) 165 Cal. App. 4th 1626, 1633, italics

added; see In re Heather A. (1996) 52 Cal. App. 4th 183, 193; In re Tania S. (1992) 5
Cal. App. 4th 728, 733.) We view the record in the light most favorable to the court's

order, and draw all reasonable inferences from the evidence to support the findings and

conclusions. (Tania S., at p. 733.) We defer to the juvenile court's determinations as to

the credibility and weight of the evidence. (See ibid.)



                                             15
       As we will explain, mother failed to meet her burden of producing evidence she

maintained regular visitation or that J.D. would benefit from continuing her relationship

with mother. As a result, mother cannot show her relationship with J.D. promoted J.D.'s

well-being to such an extent that it outweighed the well-being she would gain in a

permanent home with adoptive parents. (In re G.B. (2014) 227 Cal. App. 4th 1147, 1166;

In re K.P., supra, 203 Cal.App.4th at p. 621.)

III. Mother Did Not Meet Her Burden to Establish the Beneficial Relationship Exception

A. Mother Has Not Shown She Maintained Regular Visitation and Contact with J.D.

       The juvenile court in this case did not make a specific finding as to the consistency

or regularity of mother's visitation. However, the reviewing court may imply a finding of

the juvenile court if substantial evidence supports it. (Jose O. v. Superior Court (2008)

169 Cal. App. 4th 703, 708.) Here, though mother had initially made progress in drug

treatment and was visiting J.D. regularly in early 2013 leading to an extended 60-day

visit in May 2013, mother then relapsed in early July 2013 and her visitation with J.D.

suffered greatly. After that point, mother's contact with J.D. was accurately characterized

by social worker Soto as inconsistent and sporadic. As we have summarized more fully

above, as of mid-September 2013, mother had had only four supervised visits with J.D.:

one in July 2013 and three in August 2013. She had a brief visit in late October 2013 and

did not see J.D. again until in late December 2013. Mother later admitted that during this

time she had last used methamphetamine only days before her December 2013 visit with

J.D. From January to February 2014, mother saw J.D. only once and cancelled the one

visit in February scheduled by social worker Soto because she was "busy" the day before

                                            16
and "something came up." She proffered excuses as to why she had not visited J.D. for

three weeks, telling Soto she was pregnant and needed to take care of herself. In the six-

month period from March 2014 through August 2014, mother had only 12 visits with

J.D., she did not show up for two visits in March and April, cancelled two visits in April,

and had only one visit in June. In July, mother saw J.D. for four hours when M.S. drove

J.D. out to mother's paternal grandmother's house outside San Diego. She saw her again

later that month for 15 minutes when M.S. picked up mother's newborn baby's bag.

Mother had a half-hour visit on August 1, but cancelled the visit scheduled the next day.

       It is evident that mother's long-standing difficulties with drug use hampered her

ability to engage in regular visitation with J.D. She simply did not engage in significant

or consistent visitation and contact over the last year of J.D.'s life leading up to the

section 366.26 hearing. Substantial evidence thus supports the juvenile court's implied

finding that mother had not "maintained regular visitation and contact with" J.D.

(§ 366.26, subd. (c)(1)(B)(i)) and, therefore, she did not meet her burden to satisfy the

first prong of the beneficial parent-child relationship exception to termination of parental

rights. (Ibid.; see In re C.F., supra, 193 Cal.App.4th at p. 554 ["Sporadic visitation is

insufficient to satisfy the first prong of the parent-child relationship exception to

adoption."].) Mother's failure to meet the first prong of the beneficial relationship

exception is enough by itself to affirm the court's order.




                                              17
B. Mother Has Not Presented Evidence That J.D. Would Benefit From Continuing Their

Relationship

       Even if mother had maintained regular visitation, substantial evidence supports the

juvenile court's implied finding that the second prong of the beneficial parent-child

relationship exception was unmet. (See In re C.F., supra, 193 Cal.App.4th at p. 555.)

       Mother's burden was to establish that her relationship with J.D. "promotes [J.D.'s]

well-being . . . to such a degree as to outweigh the well-being [J.D.] would gain in a

permanent home with new, adoptive parents." (In re C.F., supra, 193 Cal.App.4th at

p. 555, quoting In re Autumn H., supra, 27 Cal.App.4th at p. 575.) Mother points to her

visits with J.D. that occurred early in the dependency, during which mother appropriately

played, held and talked to J.D., and was attentive to her needs. Mother also points to the

visit after her relapse on July 29, 2013, in which she cleaned J.D.'s room, gave her a bath,

and clipped her nails. She claims there was no evidence her relationship with J.D. was

harmful. But the record shows the contrary: that at the time of mother's relapse, she was

not watching J.D. as she normally did, prompting her friend's mother to call M.S., who

came to get J.D. After mother's relapse and J.D.'s return to M.S.'s care, J.D.'s visits were

more like friendly visits. J.D. saw mother as a friend, instead seeking out M.S. for her

needs; J.D. did not cry when visits ended, and she showed comfort when returned to

M.S.'s care. M.S. had also reported in March 2014 that during visits, mother spent more

time going through household items rather than spending time with J.D., leading M.S. to

change the location of visits to a nearby mall. And as we have summarized above,



                                             18
mother had moved outside San Diego County, and her visits were infrequent and sporadic

in the months leading to the section 366.26 hearing.

       Even deeming mother's infrequent visits with J.D. to be loving and pleasant, such

visits, without a significant positive emotional attachment between parent and child, are

not enough. (In re Beatrice M., supra, 29 Cal.App.4th at pp. 1418-1419; see also In re

L.S., Jr. (2014) 230 Cal. App. 4th 1183, 1199; In re I.R. (2014) 226 Cal. App. 4th 201, 213;

In re Marcelo B. (2012) 209 Cal. App. 4th 635, 642-643.) And mother cites no specific

evidence showing that the termination of her relationship with J.D. would be detrimental

to J.D. or that their relationship conferred benefits to J.D. more significant than the

permanency and stability offered by adoption. There is no bonding study or other

evidence to show J.D. would experience detriment from permanent separation and

termination of parental rights. (Compare, In re Amber M. (2002) 103 Cal. App. 4th 681,

689-690 [mother presented evidence of a psychologist's bonding study, testimony of a

court appointed special advocate, and statements from the child's therapist to show a

beneficial relationship]; accord, In re J.C., supra, 226 Cal.App.4th at pp. 533-534; In re

C.F., supra, 193 Cal.App.4th at p. 557.)

       The record also supports an implied finding that the benefits and stability J.D. will

receive by being placed with maternal grandmother M.S. outweighed any benefit inuring

to J.D. through continuing her relationship with mother. (See In re Autumn H., supra, 27

Cal.App.4th at p. 575 ["[T]he court balances the strength and quality of the natural

parent[-]child relationship in a tenuous placement against the security and the sense of

belonging a new family would confer."].) J.D. had been removed from her mother's care

                                             19
when she was only eight months old and was thriving in her placement with M.S. and her

husband, looking to M.S. for primary comfort and care and referring to M.S. as "mama"

or "mommy." J.D. was observed to have a strong attachment to M.S. Even if we were to

assume there was evidence that mother and J.D. had a parent-child relationship, the

record does not establish further that J.D. would suffer great harm (In re Autumn H., at p.

575; In re Brittany C. (1999) 76 Cal. App. 4th 847, 853) by terminating mother's parental

rights.

          Ultimately Agency concluded that J.D. was doing well in M.S.'s home, and that

M.S. was committed to adopting her and providing her a safe, and permanent home, and

was meeting all of her emotional, developmental, and special medical needs. Social

worker Soto believed J.D. needed the opportunity to grow up in a safe, nurturing and

stable environment with parents who would put her needs and interests first. The

juvenile court was entitled to credit Soto's assessments and conclusions. (In re Casey D.,

supra, 70 Cal.App.4th at p. 53.)

          We simply cannot say on this record that by the time of the contested section

366.26 hearing, mother and J.D. had a "substantial, positive emotional attachment" (see

In re Autumn H., supra, 27 Cal.App.4th at p. 575; In re C.F., supra, 193 Cal.App.4th at p.

557) or the requisite parent-child bond. In view of this, and the evidence recited above,

we find substantial evidence supports the juvenile court's finding the beneficial parent-

child relationship exception was inapplicable in this case.




                                              20
                               DISPOSITION

      The order is affirmed.




                                             O'ROURKE, J.

WE CONCUR:


NARES, Acting P. J.


IRION, J.




                                   21